Per Curiam.
The time to perfect an appeal in this case expired on Thanksgiving day or November 26, 1914. On the theory that such day was a legal holiday the appeal was perfected on the following day, November 27. Respondent moves to dismiss the appeal for the reason that it was not taken within the time prescribed by law. The motion is granted. Thanksgiving day is not a legal holiday within the meaning of subdivision 21 of section 9412, G. S. 1913. It is generally recognized as such but is not a holiday by statute. It is not mentioned in subdivision 6 of *523section 9412,- G. S. 1913, wherein all the legal holidays are stated, nor is it made a legal holiday by section 57, G. S. 1913. The provisions of subdivision 21, supra, providing that where the last day for doing an act falls on Sunday or on a holiday the act may be done on the next succeeding business day thereafter, do not apply. 20 Am. & Eng. PI. & Pr. 1205. It follows that it is not unlawful to transact business, legal or otherwise, on Thanksgiving day, except perhaps at the departments at the State Capitol, as mentioned in section 57, supra.
Appeal dismissed.